Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Honey Grove Nursing Center,
(CCN: 67-5066),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-12-825
Decision No. CR3039

Date: December 19, 2013

DECISION

Following a complaint investigation survey, the Texas Department of Aging and
Disability Services (state agency) determined that Honey Grove Nursing Center
(Petitioner or facility) was not in substantial compliance with Medicare participation
requirements for long-term care facilities, relating to resident abuse and effective facility
administration, and that its noncompliance posed immediate jeopardy to the health and
safety of its residents. By two notices, dated April 2, 2012 and May 17, 2012, the
Centers for Medicare & Medicaid Services (CMS) agreed with the state agency’s
determination and imposed a $5,550 per day civil money penalty (CMP) against
Petitioner beginning March 3, 2012, and continuing through March 9, 2012. Petitioner
now appeals.

As explained below, I find that Petitioner was not in substantial compliance with
Medicare participation requirements during the cited period, CMS’s determination of
“immediate jeopardy” was not clearly erroneous, and the CMP of $5,550 per day
beginning March 3, 2012, and continuing through March 9, 2012, is reasonable.
I. Case Background and Procedural History

Petitioner is a long-term care facility located in Honey Grove, Texas, that participates in
the Medicare program as a skilled nursing facility and the Medicaid program as a nursing
facility. The incident giving rise to this case involved a 77-year-old male resident in
Petitioner’s facility, referred to during the survey and these proceedings as “Resident 1.”
Resident | suffered from, among other medical conditions, Alzheimer’s disease,
psychosis, and anxiety. He had a history of refusing care and at times could be physically
and verbally aggressive towards facility staff.

On March 8, 2012, Petitioner reported to the state agency an episode of possible resident
abuse involving Resident 1. CMS Exhibit (Ex.) 20. The report stated that Resident 1
told the facility’s administrator that a male certified nursing assistant (CNA), D.M., “hit
[Resident 1] in his chest with his fists,” which resulted in bruising and a skin tear. CMS
Ex. 20, at 3. Petitioner’s report prompted the state agency to conduct an investigation
survey, which it completed on March 9, 2012.

Based on interviews and review of medical documents, the surveyor found that the
facility permitted CNA D.M. to provide care to Resident | despite his physical
aggression towards male staff and statements that he did not want male aides providing
care to him. CMS Ex. 4, at 3-4. According to the surveyor, while CNA D.M. was
providing incontinency care to him on March 8, 2012, Resident 1 became agitated and
began to physically resist the care. CNA D.M. did not stop but forcefully continued
providing the care. CMS Ex. 4, at 3-4. Resident 1 then told the administrator that CNA
D.M. had assaulted him. CMS Ex. 4, at 7-8. He repeated that allegation to the surveyor
during an interview. CMS Ex. 4, at 16-17. The administrator and other staff found
bruises on Resident 1’s arms and a skin tear on his right arm, which the surveyor later
observed and photographed. CMS Ex. 19. The surveyor determined that the injuries to
Resident 1’s arms resulted from the altercation between Resident 1 and CNA D.M. over
the forced incontinency care. As a result of the survey, the state agency determined that
Petitioner was not in substantial compliance with the following Medicare participation
standards:

© 42 C.F.R. § 483.13(b), (c)(1)(i) (Tag F-223)' — resident has the right to be free
from and facility must not use verbal, sexual, physical, and mental abuse, corporal
punishment, and involuntary seclusion;

' The Statement of Deficiencies (SOD) cited “42 C.F.R. § 483.13(b)(1)(i)” as part of the
abuse prohibition standard in Tag F-223, though no such regulatory provision exists. See
CMS Ex. 4, at 2. However, the actual language of Tag F-223, which the state agency
used in the SOD, is consistent with 42 C.F.R. § 483.13(c)(1)(i), which prohibits a facility
from using abuse, corporal punishment and involuntary seclusion. Because the language
used in the SOD was a correct statement of the regulatory provision, even though the
© 42 C.F.R. § 483.13(c) (Tag F-226) — facility must develop and implement written
policies and procedures prohibiting mistreatment, neglect, and abuse of residents;
and

e 42 C.F.R. § 483.75 (Tag F-490) — facility must be administered in a manner that
enables it to use its resources to attain or maintain the highest practicable physical,
mental, and psychosocial well-being of each resident.

The state agency also determined that Petitioner’s noncompliance was at a scope and
severity level “K,” meaning the noncompliance was a pattern of immediate jeopardy
between March 3, 2012 and March 9, 2012. At the end of the survey, the state agency
found that the facility had not attained substantial compliance but that its noncompliance
no longer posed immediate jeopardy. By letter dated April 2, 2012, CMS accepted the
state agency’s findings and imposed a $5,550 per day CMP from March 3, 2012 through
March 9, 2012 (seven days) and a $900 per day CMP beginning March 10, 2012, and
ending once Petitioner achieved substantial compliance. CMS Ex. 1. A later survey
determined that Petitioner achieved substantial compliance on March 10, 2012. By letter
dated May 17, 2012, CMS notified Petitioner that the $5,550 per day CMP for seven days
would remain in effect, but all other proposed enforcement remedies had been rescinded.
CMS Ex. 2.

On May 31, 2012, Petitioner requested a hearing to challenge the noncompliance finding
and enforcement remedy. Following my prehearing order, CMS submitted a prehearing
brief and 27 proposed exhibits (CMS Exs. 1-27). Petitioner submitted a prehearing brief
and four proposed exhibits (P. Exs. 1-4). On February 20, 2013, I convened a prehearing
conference by telephone, and in the absence of objections, I admitted CMS Exs. 1-27 and
P. Exs. 1-4 into the record. During the prehearing conference, the parties indicated that
an in-person hearing would be necessary to cross-examine certain witnesses who had
provided written direct testimony. I therefore scheduled a one-day hearing by video
teleconference. Soon after, however, the parties agreed that an in-person hearing was no
longer necessary. At my direction, each party submitted a closing brief on the written
record (CMS Br. and P. Br.). CMS submitted a reply brief (CMS Reply Br.). Petitioner
waived its opportunity to file a reply.

II. Issues Presented

This case presents the following issues:

citation was wrong, Petitioner had adequate notice of the alleged deficiency. See Illinois
Knights Templar Home, DAB No. 2369, at 2 n.2 (2011).
1. Whether Petitioner was in substantial compliance with Medicare participation
requirements from March 3, 2012 through March 9, 2012;

2. If Petitioner was not in substantial compliance, whether CMS’s determination
that the noncompliance posed immediate jeopardy to the health and safety of

residents was clearly erroneous; and

3. If Petitioner was not in substantial compliance, whether the enforcement
remedy imposed, a $5,550 per day CMP for seven days, is reasonable.

Ill. Statutory and Regulatory Framework

The Social Security Act (Act) establishes the requirements that a long-term care facility
must meet to participate in the Medicare and Medicaid programs and authorizes the
Secretary of the U.S. Department of Health and Human Services (Secretary) to
promulgate regulations implementing those statutory requirements. Act §§ 1819, 1919.7
Specific Medicare participation requirements for long-term care facilities are found at 42
C.F.R. Part 483. A long-term care facility must remain in substantial compliance with
program requirements to participate in Medicare. 42 C.F.R. § 483.1(b). “Substantial
compliance” means “‘a level of compliance with the requirements of participation such
that any identified deficiencies pose no greater risk to resident health or safety than the
potential for minimal harm. 42 C.F.R. § 488.301. “Noncompliance” means “any
deficiency that causes a facility not to be in substantial compliance.” Jd.

The Act authorizes the Secretary to impose enforcement remedies against a long-term
care facility for failure to comply substantially with the federal participation
requirements. The Secretary has delegated to CMS and the states the authority to impose
remedies against a long-term care facility not in substantial compliance with program
participation requirements. State agencies survey facilities on behalf of CMS to
determine whether the facilities comply with federal participation requirements. 42
C.F.R. §§ 488.10-.28, 488.300-.335. The regulations specify the enforcement remedies
that CMS may impose if a facility is not in substantial compliance with Medicare
requirements. 42 C.F.R. § 488.406.

CMS may impose a per-day CMP for the number of days a facility is not in substantial
compliance or a per-instance CMP for each instance of the facility’s noncompliance. 42
C.F.R. § 488.430(a). A per day CMP, which CMS imposed in this case, may range from
either $50 to $3,000 per day for less serious noncompliance or $3,050 to $10,000 per day
for more serious noncompliance that poses immediate jeopardy to the health and safety of

> ‘The Act, as amended, is available at http://www.ssa.gov/OP_Home/ssact/ssact.htm.
On this website, each section of the Act contains a reference to the corresponding citation
in the United States Code.
residents. 42 C.F.R. § 488.438(a)(2). “Immediate jeopardy” exists when “the provider’s
noncompliance with one or more requirements of participation has caused, or is likely to
cause, serious injury, harm, impairment, or death to a resident.” 42 C.F.R. § 488.301.

If CMS imposes one or more enforcement remedies against a long-term care facility
based on a noncompliance determination, the facility may request a hearing before an
administrative law judge to challenge the noncompliance finding and enforcement
remedies. Act §§ 1128A(c)(2), 1866(h); 42 C.F.R. §§ 488.408(g), 498.3(b)(13).

IV. Findings of Fact and Conclusions of Law

1. Petitioner was not in substantial compliance with participation requirements
at 42 C.F.R. § 483.13(b) and (c)(1)(i) (Tag F-223) because it did not take
reasonable steps to protect Resident 1 from abuse by a staff member.

A resident “has the right to be free from verbal, sexual, physical, and mental abuse,
corporal punishment, and involuntary seclusion.” 42 C.F.R. § 483.13(b). To that end, a
facility is prohibited from using all forms of abuse, corporal punishment, or involuntary
seclusion against a resident. Jd. § 483.13(c)(1)(i). “Abuse” is defined as “the willful
infliction of injury, unreasonable confinement, intimidation, or punishment with resulting
physical harm, pain or mental anguish.” 42 C.F.R. § 488.301. The Board has explained:

The goal of section 483.13(b) is to keep residents free from abuse. This
goal cannot be achieved if a facility could be found in compliance even
though it failed to take reasonable steps to protect residents from potentially
injurious acts which it knew or should have known might occur and which
might be willful... .

Western Care Mgmt. Corp. d/b/a Rehab Specialties Inn, DAB No. 1921, at 14 (2004).
Thus, the Board has held that actual abuse need not occur for a facility to violate 42
C.F.R. § 483.13(b) and (c)(1)(i). See also Holy Cross Vill. at Notre Dame, Inc., DAB
No. 2291, at 7 (2009) (citation omitted). “It is sufficient for CMS to show that that the
facility failed to protect residents from reasonably foreseeable risks of abuse.” /d. (citing
Western Care Mgmt., DAB No. 1921, at 15). However, the Board has also noted that
“considerations of foreseeability are inapposite when staff abuse has occurred,” and a
facility acts through its staff and cannot disown the consequence of the actions of its
employees. Gateway Nursing Ctr., DAB No. 2283, at 8 (2009) (emphasis added).

a. Petitioner’s staff knew, or should have known, on March 3, 2012 that
there was a potential for abuse or neglect involving Resident 1.

Petitioner’s facility administrator learned through a phone call from a supervisory nurse
on March 3, 2012, that Resident 1 did not want to receive care from male aides. CMS
Ex. 10, at 4-5. The following day, the administrator instructed two supervisory staff
members (including the nurse who notified the administrator about Resident 1’s
preference) over the phone that only female aides were to provide care for Resident | to
ensure that he received necessary care. CMS Ex. 10, at 4. However, she did not take
steps to memorialize the female-only directive in Resident 1’s care plan or other medical
records. CMS Ex. 10, at 4-5. A resident’s gender preference of care providers and an
administrator’s failure to document that preference, when taken alone, are not sufficient
to show a reasonable risk of abuse or neglect. However, considering those facts in light
of Resident 1’s well-documented aggressive behavior, the risk of potential neglect or
abuse should have been evident to Petitioner.

There is no dispute that Resident | was ill-tempered and posed a challenge to staff
members who provided his care. Resident | routinely used profanity, tried on several
occasions to hit and kick staff members, and repeatedly refused care. CMS Ex. 17, at 1-
6; see also P. Br. at 9-11. His care plan from August 2011 addressed his aggression and
agitation (which describes Resident | as being “verbally abusive” and “physically
abusive” to staff), providing that if he became agitated during care, staff was to “stop and
return later to allow resident to calm down.” CMS Ex. 14, at 2-3.

Resident 1’s behavior issues appear to have been escalating in late 2011 and early 2012.
Earlier care plan entries from May 2011 did not include Resident 1’s aggressive behavior
as a problem area. CMS Ex. 14, at 5-12. Later nursing notes from January 2012
document four instances of Resident 1 refusing care, while notes from February 2012
document nine such instances, most at the end of the month. See CMS Ex. 17, at 1-6.
Even before the facility administrator was aware of Resident 1’s preference for care from
female aides, other staff members recognized that Resident 1 was more likely to accept
care from female staff members. Male staff members told surveyors that they often
switched with female staff members to provide care to Resident 1. CMS Ex. 22, at 3-6.

On March 3, 2012, when the facility administrator learned of Resident 1’s preference for
care from female aides, it was reasonably foreseeable that Resident 1 could thereafter be
subjected to abuse or neglect if this preference was ignored. The administrator learned of
a factor — care by male staff members — that was a likely trigger for at least some of
Resident 1’s apoplexy and behavioral problems. It was foreseeable that allowing male
staff members to provide care to Resident 1, who in turn was likely to refuse care from
male aides, may have created prolonged periods where Resident | did not receive
necessary care and was thus neglected. See, e.g., CMS Ex. 17, at 5 (clinical note by male
CNA on February 20, 2012, stating that Resident | refused needed incontinent care three
times over four hours). In addition, it was foreseeable that Resident 1’s already-
escalating behavior problems and outbursts of physical aggression might increase upon
receiving care from male aides. See, e.g., CMS Ex. 17, at 4 (clinical note on February 2,
2012, stating that Resident 1 was “prone to hit and curse” staff member when providing
care); see also CMS Ex. 22, at 3 (male staff member stating to surveyor that Resident 1

“would be aggressive” with male aides). Such a foreseeable outburst would likely put
staff and Resident 1| at risk of physical injury and could — and did — lead to a physical
altercation.

The administrator’s response to learning of Resident 1’s gender preference for his care
providers demonstrates that she must have recognized the potential for abuse or neglect.
Specifically, she decided that only female aides would provide care to Resident
although, as discussed below, that decision was not effectively disseminated to staff
members caring for Resident 1 and therefore not sufficient to prevent future abuse or
neglect. CMS Ex. 10, at 4. Nothing in the record suggests that male and female aides
provided differing levels of care to Resident 1 that would affect his overall well-being.
Rather, Resident 1 was more likely to refuse care and be combative with male aides.
CMS Ex. 22, at 3. Thus, the administrator had no reason to require female-only care be
provided to Resident 1 unless she believed that his preference and past history of
aggression and refusal of care created a potential for abuse or neglect if male aides
continued to provide care to Resident 1. See, e.g., Cedar View Good Samaritan, DAB
No. 1897, at 17 (2003) (finding that a facility’s response to an episode of possible sexual
abuse, when the facility directed that female staff members accompany male staff caring
for female residents and that a male staff member be monitored, demonstrated that it was
aware of the future potential for abuse). Accordingly, when the administrator learned of
Resident 1’s preference for care from female aides, she knew or should have known of
the risk of abuse and neglect, yet she did not take the reasonable steps to expeditiously
implement the new rule.

b. Petitioner did not take the reasonable steps to formalize Resident 1’s
new care approach and prevent potential abuse or neglect after March 3.
2012.

The facility administrator told only two other staff members by telephone of her decision
to have only female aides provide care to Resident 1, and then she relied on word-of-
mouth to make sure that no males provided care to him. CMS Ex. 10, at 4-5. CNA D.M.
acknowledged that another staff member told him that male aides were not supposed to
provide care to Resident 1. CMS Ex. 22, at 5. However, prior to March 8, 2012,
Resident 1’s care plan did not limit male aides from providing care nor was such an
approach documented anywhere else, so there was no indication that this was more than
an informal suggestion rather than a formal approach that staff had to follow.

The administrator’s decision to have only female aides provide care to Resident 1, after
March 3, 2012, was a reasonable step to prevent potential neglect or abuse against him.
The approach was likely to have mitigated a foreseeable triggering factor for Resident 1’s
resistance of care and physical aggression towards staff. But even a reasonable decision
that is kept between only a few staff members does not ensure the prevention of future
abuse or neglect. The administrator’s reliance on word-of-mouth to implement a
significant decision such as female-only care providers for a resident was ineffective,
and, even if the later abuse had not occurred, was a deficient means of preventing
potential abuse or neglect.

c. CNA D.M. abused Resident 1 on March 8, 2012.

On March 8, 2012, Resident | told the facility administrator that CNA D.M. had
assaulted him earlier that morning. CMS Ex. 10, at 3. He said that CNA D.M. beat him
with his fists at the direction of the facility administrator. CMS Ex. 10, at 3. Resident 1’s
roommate told the administrator that CNA D.M. came in to “clean” Resident | early in
the morning and that Resident 1 began to “fight” CNA D.M. CMS Ex. 10, at 3. Staff
found significant new bruising on Resident 1’s arms and a new skin tear on his right
wrist. The facility administrator described the skin tear as “fresh.” CMS Ex. 10, at 3.
There were no documented falls or other intervening incidents that reasonably explained
the new bruises and fresh skin tear.

CNA D.M. acknowledged during the facility’s investigation as well as in an interview
with the surveyor that he provided incontinency care to Resident 1 on the morning of
March 8, 2012, but he denied hitting or holding down Resident 1. CMS Ex. 27, at 19;
CMS Ex. 22, at 6. He said that Resident 1 went “haywire” while receiving the
incontinency care, which he described as “crazy, swinging his right hand, calling me
names.” CMS Ex. 22, at 6. CNA D.M. told the surveyor that the facility administrator
ordered staff to change Resident | “no matter what.” CMS Ex. 22, at 6. He said that he
completed the care and left the room. CMS Ex. 22, at 6. CNA D.M. reported that he
believed it would have been abuse not to provide incontinency care to Resident 1 and to
allow him to sit in his own feces. CMS Ex. 22, at 6.

The evidence supports the finding that CNA D.M. abused Resident 1. CNA D.M.
admitted to providing incontinency care to Resident 1 on March 8, 2012, that Resident 1
went “haywire” during that care, but he completed the care anyway. Resident 1’s care
plan required CNA D.M. to “stop and return later” when Resident 1 was agitated during
care, but, by continuing to provide the care that Resident 1 was resisting, CNA D.M.
clearly did not follow this approach. CMS Ex. 14, at 2-3. Resident | reported the abuse
and identified CNA D.M. as the perpetrator.’ Resident 1’s roommate confirmed that
Resident | began to “fight” with CNA D.M. Staff members found new bruises on
Resident 1’s arms with no reasonable explanation for their cause but for the intervening

> Petitioner argues that Resident 1 “changed his story” because he first reported that
CNA D.M. hit him with his fists but later said CNA D.M. hit him with his elbow. See P.
Br. at 15-16. The discrepancy between these statements is not significant enough to
discredit the entire allegation. Resident | never varied from substance of his claim that
CNA D.M. assaulted him while providing incontinency care.

abuse by CNA D.M. Staff also found a fresh skin tear on Resident 1’s right wrist, which
is the same hand that CNA D.M. said Resident 1 was swinging.’ In its brief, CMS
provided an accurate assessment of the situation: “in order for CNA [D.M.] to continue
giving incontinent care to a resident who was going ‘haywire,’ he had to exert more
physical force against the resident than the resident was exerting to escape the situation.”
CMS Br. at 10. In exerting that force, CNA D.M. caused injury, thus abusing him.

d. Petitioner’s omissions to reasonably prevent potential abuse or neglect
after March 3, 2012, and the March 8, 2012 abuse against Resident 1 by
CNA D.M. violates 42 C.F.R. § 483.13(b) and (c)(1)(i).

As explained above, the regulations require that a facility take reasonable steps to prevent
potential abuse or neglect of a resident. 42 C.F.R. § 483.13(b). Here, as of March 3,
2012, the facility administrator knew of the risk of potential neglect and abuse against
Resident | and, in response, devised a reasonable step to prevent that potential abuse or
neglect. However, despite devising that reasonable step, the administrator did not ensure
that it was implemented or explained to all staff members who directly cared for Resident
1. That omission meant that the facility did not actually execute the reasonable step it
foresaw to prevent abuse or neglect. Ultimately, the risk of abuse to Resident 1 coupled
with the facility’s failure to implement the reasonable steps to prevent it posed a potential
for more than minimal harm to Resident 1. Thus, the facility was not in substantial
compliance with 42 C.F.R. § 483.13(b) from at least March 3, 2012, when the
administrator knew of the risk.> Moreover, a staff member actually abused Resident 1 on
March 8, 2012, a clear violation of the plain language in 42 C.F.R. § 483.13(c)(1)(i)
prohibiting staff from using any form of abuse against a resident.

* Petitioner suggests that Resident 1’s bruises and skin tear were from a fall or “self-
inflicted during the non-compliant episode” on March 8, 2012. P. Br. at 15. But the
suggestion of a fall on or before March 8, 2012 is unpersuasive. Petitioner cites no
evidence showing Resident 1 fell at any point on or before March 8, 2012, let alone a fall
that would have resulted in bruising on both of his arms.

> It is certainly possible that Petitioner’s noncompliance may have begun earlier than
March 3, 2012, because it was widely-known among staff members before that time
Resident 1 would refuse and resist care from male aides. As a result of that knowledge,
there was an informal practice among staff members to switch-off male aides for female
aides caring for Resident | to address his preference. See CMS Ex. 22, at 3. However,
Petitioner was only cited for noncompliance beginning March 3, 2012, so the parties did
not address an earlier date of noncompliance, and the record has not been developed on
that issue.
10

e. Petitioner’s employment discrimination arguments are without merit in
these proceedings.

Petitioner suggests that it would be improper (and illegal) to require its staff to adhere to
Resident 1’s gender preference for his care providers. Petitioner offers two arguments:
(1) this case is about “competing rights,” the right of the resident to choose his care
providers and the right of the male staff member to be free from gender discrimination
while at work; and (2) strict adherence to a resident’s discriminatory preference of who
his care providers are cannot be a regulatory requirement as it is not afforded any
constitutional protections. P. Br., passim.

First, despite Petitioner’s claim, the “right” of a resident to choose the gender of his care
providers in a long-term care facility is not at issue. Rather, the risk of abuse and neglect
raised by Resident 1’s preference and the facility’s response are most relevant. Also,
whether the facility took improperly discriminated against CNA D.M. because of his
gender is beyond the scope of this review. Nevertheless, it is curious that Petitioner, the
alleged discriminator, now seeks to advance the rights of CNA D.M., the alleged victim.
Further, despite all of its argument about gender discrimination in health care settings,
and the need for CMS to require a gender-neutral way for Petitioner to provide care to
Resident 1, Petitioner has not demonstrated that it has actually developed a gender-
neutral way of addressing Resident 1’s preference for care from female aides. Overall,
Petitioner’s claim that this case is about “competing rights” is misplaced considering
Petitioner actually developed and later implemented the alleged discriminatory practice.

Second, whether the regulations require a facility to implement gender-discriminatory
approaches if a resident prefers female care providers also misstates the issue before me.
The regulations require that a facility take reasonable steps to ensure that a resident is not
neglected or abused. The exact steps a facility must take are left to the facility’s
discretion so long as they are reasonable. See Woodstock Care Ctr. v. Thompson, 363
F.3d 583, 586 (6th Cir. 2003). Ifa resident is aggressive with male aides, then limiting
his contact with male aides is certainly a reasonable step to prevent future altercations
and protect both staff and the resident. One of the cases that Petitioner cites as support
for its position actually suggests that limiting a resident’s contact with one gender is
permissible by law:

Just as the law tolerates same-sex restrooms or same-sex dressing rooms,
but not white-only rooms, to accommodate privacy needs, Title VI allows
an employer to respect a preference for same-sex health providers, but not
same-race providers.

Chaney v. Plainfield Healthcare Ctr., 612 F.3d 908, 913 (7th Cir. 2010) (emphasis
added). Thus, aside from mischaracterizing the issue in general, Petitioner did not
demonstrate that the action it took to achieve substantial compliance — preventing male
11

aides from providing care to Resident 1 based on his preference and the likelihood of
abuse or neglect — was even prohibited gender discrimination.

2. Petitioner was not in substantial compliance with the participation
requirement at 42 C.F.R. § 483.13(c) (Tag F-226) because there was a
“systemic breakdown” in the implementation of Petitioner’s anti-abuse
policy.

A facility must “develop and implement written policies and procedures that prohibit
mistreatment, neglect, and abuse of residents and misappropriation of resident property.”
42 C.F.R. § 483.13(c). Consistent with this requirement, Petitioner had two policies to
address the recognition, reporting, and investigation of possible abuse of residents. See
CMS Exs. 24-25. A policy titled “Senior Care Policy to Prohibit the Mistreatment,
Neglect, and Abuse of Residents and the Misappropriation of Resident Property” states,
among other things, that “Residents will not be subjected to abuse by anyone, including,
but not limited to, staff... .”” CMS Ex. 24, at 1. The policy also states that staff “is
required to be trained in issues related to abuse prohibition practices,” including “what
constitutes abuse, neglect, and misappropriation of resident property.” CMS Ex. 24, at 2.
A separate policy titled “Resident Abuse Policy” states in relevant part:

In the event [of] any evidence or cause to believe that a resident has
suffered any of the above abuses [including physical abuse], the employee
. .. [is] requested to report all allegations, suspicions, or incidents to the
administrator of the facility, or to state officials as posted in the facility.

* * *

A person, including an owner or employee of an institution, who has cause
to believe that the physical or mental health or welfare of a resident has
been or may be adversely affected by abuse or neglect caused by another
person shall report the abuse or neglect... .

CMS Ex. 25, at 1. CMS has not argued that the substance of Petitioner’s abuse policy
violates the regulation. Rather, CMS claims that Petitioner did not implement its anti-
abuse policies because CNA D.M. abused Resident 1, the facility “failed to recognize the
potential for catastrophic reactions and implement appropriate interventions to prevent
the incident on March 8, 2012,” and another CNA heard CNA D.M. admit to threatening
Resident | and using profanity before the March 8, 2012 incident yet the CNA did not
report CNA D.M. to the facility administrator. See CMS Br. at 13-14.

One instance of abuse is generally not sufficient to establish that the facility did not
implement its anti-abuse policy. The Board has explained that section 483.13(c)
“addresses adopting effective anti-neglect and abuse policies, not targeting isolated
12

events.” Emerald Oaks, DAB No. 1800, at 18 (2001). However, multiple instances of
abuse or other examples where facility staff did not carry out its anti-abuse policy
“support a reasonable inference that a facility failed to develop or implement policies and
procedures” that prohibit abuse. See Dumas Nursing & Rehab., L.P., DAB No. 2347, at
15 (2010) (discussing facility anti-neglect policies under 42 C.F.R. § 483.13(c)). A
facility does not implement its anti-abuse policy if the circumstances surrounding each
instance of abuse demonstrate an “underlying breakdown” of the implementation of that
anti-abuse policy. See Oceanside Nursing & Rehab. Ctr., DAB No. 2382, at 11 (2011)
(citing Columbus Nursing & Rehab. Ctr., DAB No. 2247, at 27 (2009)).

I find the abuse against Resident 1 on March 8, 2012, violated the facility’s anti-abuse
policy. A staff member abused a resident in direct contravention of the policy stating that
each resident will be free from abuse by staff. CMS Ex. 24, at 1. In addition, other
members of the facility’s staff did not report earlier episodes of potential abuse by CNA
D.M. against Resident | despite the facility’s abuse policy requiring staff to report all
suspected abuse. One CNA, G.P., wrote that he worked the night shift on February 20,
2012, during which Resident 1 refused incontinent care from any of the male nurse aides.
CMS Ex. 10, at 1-2. CNA D.M. also worked that shift. According to the statement from
CNA G.P., soon after the February 20 shift, CNA D.M. announced to CNA G.P. and two
other staff members that he “told [Resident 1] he was gonna have to be changed whether
he liked it or not, so turn your ass over.”* CMS Ex. 10, at 1. During a later interview
with the facility administrator, another CNA reported that CNA D.M. confided on March
7, 2012, that CNA D.M. said to Resident | “You can get changed the easy way or the
hard way.” CMS Ex. 22, at 7. In a separate interview, yet another CNA reported that
CNA D.M. earlier told him that he said to Resident 1, “I have to change you whether you
like it or not.” CMS Ex. 22, at 7. The use of profanity and statements such as “You can
get changed the easy way or the hard way” while providing care to a resident amounts to
abuse because it serves no purpose other than to intimidate the resident so he acquiesces
to the care, and it is likely to cause abusive mental anguish in a resident who does not
want the receive that care. Had the facility staff been properly trained to recognize signs
of possible abuse, as its anti-abuse policy states they were (CMS Ex. 24, at 2), they would
have recognized all of CNA D.M’s statements to them as professing potentially-abusive
conduct against a resident. That recognition of potential abuse, in turn, should have
prompted a report to the facility administrator. CMS Ex. 25, at 1. CNA G.P. did not
deny that he recognized the statement as being an episode of potential abuse but
acknowledged that he did not report the statement to the facility administrator because
CNA D.M. “used bad language and there were [other] staff around at the time.” CMS
Ex. 10, at 2. Apparently, the other staff members who heard CNA D.M. announce his

° During the facility’s internal investigation, the two other staff members allegedly
present when CNA D.M. made his statement to CNA G.P. denied that they actually
overheard it. CMS Ex. 10, at 5.
13

abusive behavior against Resident | did not report the incidents, either. Based on the
lack of any staff report to the facility administrator about CNA D.M.’s statements, it is
reasonable to infer that multiple staff members who heard the statements either did not
recognize potential abuse, which violated of the facility’s anti-abuse policy, or they
recognized the potential abuse by CNA D.M. but did not report it, which also violated the
facility’s anti-abuse policy. CMS Ex. 24, at 2; CMS Ex. 25, at 1.

The breakdown in the implementation of Petitioner’s anti-abuse policies was not limited
to one staff member on one occasion. Instead, multiple staff members heard CNA D.M.
recount his abusive behavior yet none of those staff members reported the incident per
the facility’s anti-abuse policy. Soon after, CNA D.M. abused Resident 1 in a way that
inflicted serious physical injury. See CMS Ex. 19, at 3-4. Thus, within a short period,
multiple staff members violated Petitioner’s anti-abuse policies on separate occasions,
which establish an underlying breakdown of Petitioner’s anti-abuse policies. The facility,
therefore, had not effectively implemented those policies. Accordingly, Petitioner was
not in substantial compliance with 42 C.F.R. § 483.13(c).

3. Petitioner was not in substantial compliance with the participation
requirement at 42 C.F.R. § 483.75 (Tag F-490) because, by not protecting
against resident abuse, it did not administer its facility in a manner that
ensured the highest practicable well-being for all residents.

A facility must be administered in a manner that enables it to use its resources effectively
and efficiently to attain or maintain the highest practicable physical, mental, and psycho-
social well-being of each resident. 42 C.F.R. § 483.75. A violation of this participation
requirement is typically derivative of other deficiencies. Cedar View Good Samaritan,
DAB No. 1897, at 23-24; Asbury Ctr. at Johnson City, DAB No. 1815, at 11 (2002).
Here, Petitioner’s noncompliance with 42 C.F.R. § 483.13(b), (c), and (c)(1)(i) establish
that Petitioner did not administer its facility in a manner that prevented abuse of a
resident, let alone in a manner that ensured the highest practicable well-being for
residents. The administrator did not effectively communicate and execute an essential
approach to address Resident 1’s preference for care from female aides and, in turn, did
not protect Resident | from potential abuse or neglect.

4. Petitioner has not demonstrated that CMS’s determination of “immediate
Jeopardy” was clearly erroneous.

The state agency and CMS assert that Petitioner’s noncompliance constituted a pattern of
immediate jeopardy (level “K”) from March 3, 2013 through March 9, 2012 (seven days).
“Immediate jeopardy” exists if a facility’s noncompliance has caused, or is likely to
cause, serious injury, harm, impairment, or death to a resident. 42 C.F.R. § 488.301. The
regulation does not require that a resident actually be harmed, see Lakeport Skilled
Nursing Ctr., DAB No. 2435, at 8 (2012), although here the evidence shows Resident |
14

sustained actual injury and harm. By regulation, an immediate jeopardy determination
must be upheld unless it is “clearly erroneous.” 42 C.F.R. § 498.60(c). The Board
directs that the “clearly erroneous” standard imposes on facilities a heavy burden to show
no immediate jeopardy and has sustained determinations of immediate jeopardy where
CMS presented evidence “from which ‘[o]ne could reasonably conclude’ that immediate
jeopardy exists.” See Barbourville Nursing Home, DAB No. 1962, at 11 (2005) (citing
Florence Park Care Ctr., DAB No. 1931, at 27-28 (2004)).

Petitioner generally states that Resident 1’s “bruises, even if avoidable, cannot sustain [a]
finding of immediate and serious harm.” P. Br. at 20. However, Petitioner has offered
no evidence or specific argument that the immediate jeopardy determination was clearly
erroneous. I do not find CMS’s determination of immediate jeopardy clearly erroneous.
Staff at first did not recognize or report possible abuse by CNA D.M. prior to March 8,
2012, which was likely to cause (or sustain) serious harm to residents because that abuse
could continue unchecked. See CMS Ex. 10, at 1, CMS Ex. 22, at 7. The administrator’s
failure to effectively implement her female-only directive was also likely to cause serious
injury or harm because male aides could continue to provide care to Resident 1 and
provoke his agitation and physical resistance. Resident | had significant bruising and a
skin tear as a result of the abuse that Petitioner did not take the reasonable steps to
prevent. The bruises on Resident 1’s arms were substantial in number and size and
therefore serious. See CMS Ex. 19. Moreover, Resident | was on a blood-thinning
regiment, which made his bruising and skin tear even more serious because of the danger
in stopping any bleeding. CMS Ex. 12, at 2; P. Br. at 15. Overall, the record contains
unrequited evidence that supports CMS’s and the state agency’s determination that
Petitioner’s noncompliance posed immediate jeopardy. To the contrary, there is no
evidence or argument that effectively challenges that determination as clearly erroneous.

5. The $5,550 per day CMP imposed is reasonable in amount and duration.

CMS must consider several factors when determining the amount of a CMP, which an
administrative law judge considers de novo when evaluating the reasonableness of the
CMP that CMS imposed: (1) the facility’s history of noncompliance; (2) the facility’s
financial condition, i.e., its ability to pay the CMP; (3) the severity and scope of the
noncompliance, the “relationship of the one deficiency to other deficiencies resulting in
noncompliance,” and the facility’s prior history of noncompliance; and (4) the facility’s
degree of culpability, which includes neglect, indifference, or disregard for resident care,
comfort or safety. 42 C.F.R. §§ 488.438(f), 488.404(b), (c).

A CMP that is imposed against a facility on a per day basis will fall into one of two
ranges of penalties. 42 C.F.R. §§ 488.408; 488.438. The upper range of a CMP, $3,050
per day to $10,000 per day, is reserved for deficiencies that pose immediate jeopardy to
the health and safety of a facility’s residents and, in some circumstances, for repeated
deficiencies. 42 C.F.R. § 488.438(a)(1)(i); 488.438(d)(2). The lower range of CMP,
15

$50 to $3,000 per day, is reserved for deficiencies that do not pose immediate jeopardy,
but either cause actual harm to residents, or cause no actual harm but have the potential
for causing more than minimal harm. 42 C.F.R. § 488.438(a)(1)(ii). In assessing the
reasonableness of a CMP amount, an administrative law judge looks at the per day
amount, rather than the total accrual. Kenton Healthcare, LLC, DAB No. 2186, at 28
(2008). The regulations leave the decision regarding the choice of remedy to CMS and
the amount of the remedy to CMS and the ALJ, requiring only that the regulatory factors
at 42 C.F.R. §§ 488.438(f) and 488.404 be considered when determining the amount of a
CMP within a particular range. 42 C.F.R. §§ 488.408; 488.408(g)(2); 498.3(d)(11); see
also 42 C.F.R. § 488.438(e)(2); Alexandria Place, DAB No. 2245, at 27 (2009); Kenton
Healthcare, LLC, DAB No. 2186, at 28-29.

Unless a facility contends that a particular regulatory factor does not support the CMP
amount that CMS imposed, the ALJ must sustain it. Coguina Ctr., DAB No. 1860, at 32
(2002). CMS determined to impose a per day CMP in this case. I found immediate
jeopardy level noncompliance not to be clearly erroneous here. Thus, the minimum
CMP I am required to sustain is $3,050 per day. The $5,550 per day CMP that CMS
imposed is in the low-to-middle range for immediate jeopardy level noncompliance.

a. The duration of the CMP is reasonable.

CMS may impose an enforcement remedy against a facility for as long as the facility is
not in substantial compliance with participation requirements. 42 C.F.R. § 488.430(a).
The burden of persuasion regarding the duration of noncompliance is Petitioner’s. In

Owensboro Place and Rehabilitation Center, DAB No. 2397 (2011), the Board stated:

The burden of persuasion is on the facility. The Board has made it clear
that the facility bears the burden of showing that it returned to substantial
compliance on a date earlier than that determined by CMS and has rejected
the idea that CMS must establish a lack of substantial compliance during
each day in which a remedy remains in effect... .

DAB No. 2397, at 12-13 (citations omitted). Petitioner was not in substantial compliance
with participation requirements beginning on March 3, 2012, when the facility
administrator learned of Resident 1’s preference for care from female aides, and ending
March 9, 2012, when the facility finally implemented an approach to address the
likelihood of abuse and neglect that Resident 1’s preference created. Petitioner has not
offered any evidence or argument that the period of noncompliance was shorter than
cited. Accordingly, I find the duration of the CMP is reasonable.
16

b. The amount of the CMP is reasonable.

CMS has presented evidence of Petitioner’s history of noncompliance (CMS Ex. 21),
which shows that in April 2010, Petitioner was cited for widespread immediate jeopardy
posed by deficiencies with abuse (Tag F-223), neglect (Tag F-224), developing and
implementing abuse and neglect prohibition policies (Tag F-226), and administration
(Tag F-490), three of which are the same bases of the instant case. CMS fined Petitioner
$61,000 for that noncompliance. CMS Ex. 21, at 2. The similarity in citations as well
as the scope and severity of the noncompliance just two years prior to the instant case is
remarkable and supports a higher CMP. Further, Petitioner’s noncompliance posed
immediate jeopardy to the health and safety of its residents, meaning it was the most
severe noncompliance for a long-term care facility. Accordingly, a significant CMP is
justified.

With regard to culpability, Petitioner was highly responsible for its noncompliance. The
altercation was likely triggered by Resident 1’s resistance, but it was Petitioner’s own staff
member who then abused Resident | rather than diffusing the situation by stopping the
immediate care and following Resident 1’s plan of care. Petitioner is responsible for the
acts of its employees and cannot escape its significant culpability by blaming a rogue
employee. See Gateway Nursing Ctr., DAB No. 2283, at 8. In addition, it was Petitioner’s
administrator — an individual tasked with much responsibility over the day-to-day
functioning of the facility — who failed to ensure reasonable steps were taken to prevent
abuse and neglect of Resident 1. Accordingly, Petitioner was highly culpable for its overall
noncompliance, and this supports a moderate to high CMP.

Petitioner offers no direct challenge to the amount or duration of the CMP imposed other
than “any CMP endorses affirmative protection of discrimination.” P. Br. at 23. Thus,
there is no evidence to suggest that Petitioner is unable to pay the total CMP imposed.

In light of all of the factors discussed, the moderate $5,550 per day CMP from March 3,
2012 through March 8, 2012 (seven days) is reasonable in amount and duration.

V. Conclusion

For all of the reasons stated above, I conclude that Petitioner was not in substantial
compliance with Medicare participation requirements for the period cited, CMS’s
determinations of immediate jeopardy are not clearly erroneous, and the CMP imposed is
reasonable.

/s/
Joseph Grow
Administrative Law Judge

